AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this "Agreement") dated
as of May 2, 2017 (the "Effective Date") between SILICON VALLEY BANK, a
California corporation ("Bank"), and TERRAVIA HOLDINGS, INC., a Delaware
corporation, formerly known as Solazyme, Inc. ("Borrower"), provides the terms
on which Bank shall lend to Borrower and Borrower shall repay Bank.


RECITALS


A.Bank and Borrower entered into that certain Loan and Security Agreement dated
as of June 28, 2016 (as the same has been amended, modified, supplemented,
renewed, or otherwise modified, from to time, the "Prior Loan Agreement").
Pursuant to the Prior Loan Agreement, Bank agreed to issue one or more Letters
of Credit for the account of Borrower.


A.Borrower has requested, and Bank has agreed, that Bank replace, amend and
restate the Prior Loan Agreement in its entirety pursuant to this Agreement.


AGREEMENT


The parties hereby agree that the Prior Loan Agreement is hereby amended,
restated, and replaced in its entirety as follows:


1.ACCOUNTING AND OTHER TERMS


Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.


2.
LOAN AND TERMS OF PAYMENT



2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.


2.1.1
Letters of Credit



(a)From the Effective Date until the Letter of Credit Expiration Date, Bank
shall issue or have issued Letters of Credit denominated in Dollars or a Foreign
Currency for Borrower's account, including, without limitation, the Outstanding
Letter of Credit. The aggregate Dollar Equivalent of the face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) may not exceed Twelve Million Nine
Hundred Dollars ($12,900,000). If at any time the aggregate Dollar Equivalent of
the face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) exceeds Twelve
Million Nine Hundred Dollars ($12,900,000) then Borrower shall immediately
provide to Bank cash collateral in the amount of such excess.


(a)In no event shall any Letter of Credit have an expiration date after the
Letter of Credit Expiration Date. If, on the Letter of Credit Expiration Date
(or the effective date of any termination of this Agreement), there are any
outstanding Letters of Credit, then on such date Borrower shall provide to Bank
cash collateral in an amount equal to the sum of (y) 110% of the face amount of
all such Letters of Credit plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its commercially reasonable
business judgment), plus (z) not less than Five Million Dollars ($5,000,000) in
a demand deposit account in the name of Borrower maintained with Bank, to secure
all of the Obligations relating to said Letters of Credit.



--------------------------------------------------------------------------------





(b)To guard against fluctuations in currency exchange rates, upon the issuance
of any Letter of Credit payable in a Foreign Currency, Bank may create a reserve
(the "Letter of Credit Reserve") in an amount equal to ten percent (10%) of the
face amount of such Letter of Credit. The availability of Letters of Credit
shall be reduced by the amount of such Letter of Credit Reserve for as long as
such Letter of Credit remains outstanding.


(c)All Letters of Credit shall be in form and substance acceptable to Bank in
its sole discretion and shall be subject to the terms and conditions of Bank's
standard Application and Letter of Credit Agreement (the "Letter of Credit
Application"). Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request. Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guaranteed by Bank and opened for Borrower's account or
by Bank's interpretations of any Letter of Credit issued by Bank for Borrower's
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower's instructions in good faith or those contained in the
Letters of Credit or any modifications, amendments, or supplements thereto.


(d)The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application.


(e)Borrower may request that Bank issue a Letter of Credit payable in a Foreign
Currency. If a demand for payment is made under any such Letter of Credit, Bank
shall treat such demand as a Credit Extension to Borrower of the Dollar
Equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges).


2.2 Payment of Interest on the Credit Extensions.


(a)Interest Rate. If a demand for payment is made under any Letter of Credit the
principal amount paid by Bank shall accrue interest at a floating per annum rate
equal to two percentage points (2.0%) above the Prime Rate, which interest shall
be payable on demand.


(b)Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is four percentage points (4.0%) above the rate that is otherwise applicable
thereto (the "Default Rate") unless Bank otherwise elects from time to time in
its sole discretion to impose a smaller increase. Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Bank Expenses) but are not paid when due shall bear interest
until paid at a rate equal to the highest rate applicable to the Obligations.
Payment or acceptance of the increased interest rate provided in this Section
2.2(b) is not a permitted alternative to timely payment and shall not constitute
a waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Bank.


(c)Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.


(d)Payment; Interest Computation. Principal and interest on any amounts advanced
by the Bank under any Letter of Credit are payable on demand and shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
In computing interest, the date of the making of any Credit Extension shall be
included and the date of payment shall be excluded; provided, however, that if
any Credit Extension is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension.


2.3 Fees.    In addition to any fees paid to Bank in connection with the Prior
Loan Agreement, Borrower shall pay to Bank





--------------------------------------------------------------------------------



(a)Letter of Credit Fee. Bank's customary fees and expenses for the issuance or
renewal of Letters of Credit , including, without limitation, a letter of credit
fee of one percent (1.00%) per annum of the Dollar Equivalent of the face amount
of each Letter of Credit issued, upon the issuance of such Letter of Credit,
each anniversary of the issuance during the term of such Letter of Credit, and
upon the renewal of such Letter of Credit by Bank; and


(b)Bank Expenses. All Bank Expenses (including reasonable attorneys' fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).


(c)Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank's obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.3 pursuant
to the terms of Section 2.4(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.3 within one (I) Business Day of such deduction.


2.4
Payments; Application of Payments; Debit of Accounts.



(a)All payments to be made by Borrower under any Loan Document shall be made m
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Pacific time on the date when due. Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.


(b)Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied. Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.


(c)Bank may debit any of Borrower's deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due. These debits shall not constitute a set-off.


2.5Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto), except as required
by a Requirement of Law or FATCA. Specifically, however, if at any time any
Requirement of Law or FATCA requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority. Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. Notwithstanding anything herein to the contrary, this Section 2.5
shall not apply to (i) taxes imposed on, or measured by, the recipient's net
income (however measured), branch profits taxes and franchise taxes imposed in
lieu of net income taxes, (ii) taxes imposed solely as a result of the Bank's
activities or place of incorporation or formation in, or other present or former
connection to, such jurisdiction,



--------------------------------------------------------------------------------



(iii) U.S. federal withholding taxes imposed pursuant to a law in effect on the
date on which Bank changes its lending office, except to the extent that,
pursuant to this Section 2.5 amounts with respect to such taxes were payable to
Bank immediately before it changed its lending office, (iv) taxes attributable
to Bank's failure to comply with Section 2.6, and (v) taxes imposed on any
"withholdable payment" payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements as set forth in FATCA. The
agreements and obligations of Borrower contained in this Section 2.5 shall
survive the termination of this Agreement.


2.6Tax Forms. Tax Forms. Bank shall deliver on the date hereof an IRS Form W-9.
In addition, if after the date hereof, the applicable Lender is entitled to an
exemption from or reduction of withholding tax with respect to payments made
under this Agreement, it shall deliver to Borrower, at the time or times
reasonably requested, such properly completed and executed documentation
reasonably requested as will permit such payments to be made without withholding
or at a reduced rate of withholding.


3.
CLOSING CONDITIONS



3.1Conditions Precedent to Effectiveness. This Agreement shall be effective on
the first date on which Bank and its counsel shall have received, in form and
substance satisfactory to Bank, the following:


(a)duly executed original signatures to the Loan Documents;


(b)payment of the fees and Bank Expenses then due as specified m Section 2.3
hereof.


3.2Conditions Precedent to all Letters of Credit. Bank's obligations to issue
any Letter of Credit, including the initial Credit Extension, is subject to the
following conditions precedent:


(a)timely receipt of an executed Letter of Credit Application acceptable to
Bank;


(b)evidence satisfactory to Bank that Borrower is in compliance with the terms
of Section 6.5 of this Agreement;


(c)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date each Letter of Credit is
issued; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower's representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and


(d)Bank determines in the exercise of its reasonable discretion that there has
not been a Material Adverse Change.


3.3Covenant to Deliver. Borrower agrees to deliver to Bank each item required to
be delivered to Bank under this Agreement as a condition precedent to any Credit
Extension. Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower's obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank's sole discretion.


4.
CREATION OF SECURITY INTEREST.






--------------------------------------------------------------------------------



4.1Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds thereof.


Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein.


If this Agreement is terminated, Bank's Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank's obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.


4.2Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral.


4.3Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file UCC financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank's interest or rights in the
Collateral.


5.
REPRESENTATIONS AND WARRANTIES



Borrower represents and warrants as follows:


5.1Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower's business. In connection with the Prior Loan Agreement, Borrower has
delivered to Bank, on or prior to the Effective Date (as defined in the Prior
Loan Agreement), a completed certificate signed by Borrower, entitled
"Perfection Certificate". Borrower represents and warrants to Bank that on the
Effective Date and on the date of each Credit Extension (a) Borrower's exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower's organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower's place of business, or, if more than
one, its chief executive office as well as Borrower's mailing address (if
different than its chief executive office); (e) except as set forth in the
Perfection Certificate, Borrower (and each of its predecessors) has not, in the
past five (5) years, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificate pertaining
to Borrower and each of its Subsidiaries is accurate and complete.


The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower's organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any



--------------------------------------------------------------------------------



Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect), or (v) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material agreement by which Borrower is
bound where any such conflict, contravention, default or breach could
individually or in the aggregate reasonably be expected to have a material
adverse effect on the business of Borrower and its consolidated Subsidiaries,
taken as a whole. Other than as disclosed to Bank prior to Effective Date,
Borrower is not in default under any agreement to which it is a party or by
which it is bound in which the default could reasonably be expected to have a
material adverse effect on the business of Borrower and its consolidated
Subsidiaries, taken as a whole.


5.2Collateral. Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens.


5.3Litigation. Except as set forth in the Perfection Certificate, there are no
actions or proceedings pending or, to the knowledge of any Responsible Officer,
threatened in writing by or against Borrower or any of its Subsidiaries that in
the reasonable judgment of Borrower could reasonably be expected to result in
damages or costs to Borrower or any of its Subsidiaries of more than,
individually or in the aggregate, Two Million Dollars ($2,000,000).


5.4Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and its Subsidiaries delivered to Bank fairly present in
all material respects Borrower's consolidated financial condition and Borrower's
consolidated results of operations. There has not been any material adverse
change in the consolidated financial condition or business of Borrower and its
consolidated Subsidiaries, taken as a whole, since the date of the most recent
financial statements submitted to Bank.


5.5Solvency. Except for the possible effects of defaults that have been
disclosed to Bank, Borrower is not left with unreasonably small capital after
the transactions in this Agreement.


5.6Regulatory Compliance. Borrower is not an "investment company" or a company
"controlled" by an "investment company" under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law
the violation of which could reasonably be expected to have a material adverse
effect on the business of Borrower and its consolidated Subsidiaries taken as a
whole. None of Borrower's or any of its Subsidiaries' properties or assets has
been used by Borrower or any Subsidiary in disposing, producing, storing,
treating, or transporting any hazardous substance, other than legally, which
could reasonably be expected to have a material adverse effect on the business
of Borrower and its Subsidiaries, taken as a whole. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted.


5.7Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except (a) to the extent such taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted, so long
as such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed One Million Dollars ($1,000,000).


To the extent Borrower defers payment of any contested taxes in excess of One
Million Dollars ($1,000,000), Borrower shall (i) notify Bank in writing of the
commencement of, and any material development in, the proceedings, and (ii) post
bonds or take any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral.
Borrower is unaware of any claims or adjustments proposed for any of Borrower's
prior tax years which could result in additional taxes becoming due and payable
by Borrower in excess of One Million Dollars ($1,000,000).



--------------------------------------------------------------------------------





5.8Use of Proceeds. Borrower shall use the Credit Extensions solely to issue
Letters of Credit and not for personal, family, household or agricultural
purposes.


5.9Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being understood and agreed by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).


5.10Definition of "Knowledge." For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower's knowledge or awareness, to the
"best of' Borrower's knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.


6.
AFFIRMATIVE COVENANTS



Borrower shall do all of the following:


6.1Government Compliance.


(a)Maintain its and all its Subsidiaries' legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on the business or operations of Borrower and its
consolidated Subsidiaries, taken as a whole. Borrower shall comply, and have
each Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, noncompliance with which could reasonably be expected to have a
material adverse effect on the business of Borrower and its consolidated
Subsidiaries, taken as a whole.


(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of the Collateral. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Bank.


6.2
Financial Statements, Reports, Certificates. Provide Bank with the following:



(a)Quarterly Financial Statements. As soon as available, but no later than
fifteen (15) days after the deadline for filing, copies of all quarterly
financial statements and reports, filed by Borrower with the SEC, any
Governmental Authority succeeding to any or all of the functions of the SEC or
with any national securities exchange, or distributed to its shareholders, as
the case may be (the "Quarterly Financial Statements");


(b)Monthly Compliance Certificate. Within fifteen (15) days after the last day
of each month, a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that as of the end of such month, Borrower was in full
compliance with all of the terms of this Agreement (or, if not, specifying any
noncompliance), and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank may reasonably request;


(c)Annual Audited Financial Statements. As soon as available, but no later than
fifteen (15) days after the deadline for filing, copies of all annual financial
statements and reports, filed by Borrower with the SEC, any Governmental
Authority succeeding to any or all of the functions of the SEC or with any
national securities exchange, or distributed to its shareholders, as the case
may be (the "Annual Financial Statements");


(d)Form 8-Ks. Within five (5) days of filing by Borrower with the SEC, any
Governmental



--------------------------------------------------------------------------------



Authority succeeding to any or all of the functions of the SEC or with any
national securities exchange, copies of all Form 8-K statements which relate to
any Subordinated Debt;


(e)SEC Filings. Within fifteen (15) days of after the deadline for filing,
copies of all periodic and other reports, proxy statements and other materials
filed by Borrower with the SEC, any Governmental Authority succeeding to any or
all of the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered by
Borrower on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower's website on the Internet, at Borrower's website address.
As to any information contained in the materials furnished pursuant to this
clause (e), or otherwise provided on the Borrower's website on the internet
Borrower shall not be required separately to furnish such information under
clauses (a) and (c), but such items shall be deemed to have been delivered to
Bank pursuant to this Agreement, provided, however, the foregoing shall not be
in derogation of the obligation of Borrower to furnish the information and
materials described in such clauses (a) and (c) at the times specified therein.


(f)Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that in the
reasonable judgment of Borrower could reasonably be expected to result in
damages or costs to Borrower or any of its Subsidiaries of, individually or in
the aggregate, Two Million Dollars ($2,000,000) or more


(g)Banco Nacional Guaranty. Prompt notice of the occurrence of any event which
permits the holder of the Banco Nacional Guaranty to demand payment or
accelerate Borrower's Contingent Obligations under the Banco National Guaranty.


6.3Taxes; Pensions. Timely file all required material tax returns and reports
and timely pay all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower, except where the failure to do so
would not reasonably be expected to have a material adverse effect on the
financial condition or business of Borrower and its consolidated Subsidiaries,
taken as a whole, and so long as Borrower posts bonds or takes any other steps
required to prevent a Governmental Authority levying any contested taxes from
obtaining a Lien upon any of the Collateral, and shall deliver to Bank, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, except to the extent the failure to so pay
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency in the aggregate in excess of Five Hundred
Thousand Dollars ($500,000).


6.4Insurance. Keep its business insured for risks and in amounts standard for
companies in Borrower's industry and location. Insurance policies shall be in a
form, with financially sound and reputable insurance companies that are not
Affiliates of Borrower.


6.5Financial Covenants. (a) Maintain at all times in the restricted collateral
account maintained with Bank, available balances of not less than the sum of one
hundred ten percent (110%) of the Dollar Equivalent of the face amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) and (b) maintain at all times in the Designated Deposit Account not less
than Five Million Dollars ($5,000,000).


6.6Future Letters of Credit and Foreign Exchange. Utilize Bank and its
Affiliates as the primary issuer and processor of all standby and commercial
letters of credit and afford Bank the opportunity to bid on all foreign exchange
transactions which involve Borrower.


6.7Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers and employees and Borrower's books and records, to the
extent that Bank may deem them reasonably necessary to prosecute or defend any
third-party suit or proceeding instituted by or against Bank with respect to any
Collateral or relating to Borrower.



--------------------------------------------------------------------------------





6.8Books and Records. Allow Bank, or its agents, to audit and copy Borrower's
Books, provided that so long as no Event of Default has occurred and continuing,
such inspections and audits shall not occur more frequently than one time in any
twelve (12) month period and Bank shall provide Borrower with not less than
three (3) Business Days' prior notice of any such inspection. The foregoing
inspections and audits shall be at Borrower's expense, and the charge therefor
shall be $1,000 per person per day (or such higher amount as shall represent
Bank's then-current standard charge for the same), plus reasonable out-of-pocket
expenses.


6.9Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank's Lien in the Collateral
or to effect the purposes of this Agreement.


7.
NEGATIVE COVENANTS



Borrower shall not do any of the following without Bank's prior written consent:


7.1Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, "Transfer"), or permit any of its Subsidiaries to Transfer, all
or any part of the Collateral.


7.2Changes in Business Locations. (a) Liquidate or dissolve, except in the case
of Subsidiaries; or (b) permit or suffer any Change in Control.


Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (I) change its jurisdiction of organization, (2) change its organizational
structure or type, (3) change its legal name, or (4) change any organizational
number assigned by its jurisdiction of organization.


7.3Encumbrance. Create, incur, allow, or suffer any Lien on any of the
Collateral, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower from assigning, mortgaging, pledging, granting a security interest in
or upon, or encumbering any of the Collateral.


7.4Compliance. Become an "investment company" or a company controlled by an
"investment company", under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; (a) fail to meet the minimum funding requirements of ERISA, (b) permit
a Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, or
(c) fail to comply with the Federal Fair Labor Standards Act, the occurrence of
any of the conditions described in clauses (a)through (c) which could reasonably
be expected to have a material adverse effect on the business of the Borrower
and its consolidated Subsidiaries, taken as a whole; or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on the business of Borrower and its consolidated Subsidiaries,
taken as a whole, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency in the aggregate in excess of Five Million Dollars
($5,000,000).


8.
EVENTS OF DEFAULT



Any one of the following shall constitute an event of default (an "Event of
Default") under this Agreement:


8.1Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due



--------------------------------------------------------------------------------



and payable. During the cure period, the failure to make or pay any payment
specified under clause (b) hereunder is not an Event of Default (but no Credit
Extension will be made during the cure period);


8.2
Covenant Default.



(a)Borrower violates any covenant in Section 7;


(b)Borrower fails or neglects to perform any obligations in Section 6.5 within
three (3) Business Days of when due,


(c)Borrower fails or neglects to perform any obligations in Sections 6.2, 6.3,
6.4 or 6.8 within five (5) days of when due, or


(d)Borrower fails or neglects to perform, keep, or observe any other term,
prov1s10n, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten ( I 0) day period, and such default is likely
to be cured within a reasonable time, then Borrower shall have an additional
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, and within such reasonable time period the failure to cure the
default shall not be deemed an Event of Default (but no Credit Extensions shall
be made during such cure period). Cure periods provided under this section shall
not apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;


8.3Attachment; Levy; Restraint on Business.


(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) in excess of One Million Dollars ($1,000,000), or (ii) a notice of
lien or levy is filed against any the Collateral by any Governmental Authority,
and the same under subclauses (i) and (ii) hereof are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, no Credit Extensions shall be made
during any ten (10) day cure period; or


(b)(i) any material portion of Borrower's assets is attached, seized, levied on,
or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;


8.4Insolvency. (a) Borrower fails to be solvent as described under Section 5.5
hereof; (b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against Borrower and is not dismissed or stayed within
forty-five (45) days (but no Credit Extensions shall be made while any of the
conditions described in clause (a) exist and/or until any Insolvency Proceeding
is dismissed);


8.5Banco Nacional Guaranty. The occurrence of any event which permits the holder
of the Banco Nacional Guaranty to demand payment or accelerate Borrower's
Contingent Obligations under the Banco National Guaranty.


8.6Judgments; Penalties. One or more fines, penalties or final judgments, orders
or decrees for the payment of money in an amount, individually or in the
aggregate, in excess of Two Million Five Hundred Thousand Dollars ($2,500,000)
(not covered by independent third­-party insurance as to which liability has
been accepted by such insurance carrier) shall be rendered against Borrower, and
the same are not, within ten (10) days after the entry, assessment or issuance
thereof, discharged, satisfied, or paid, or after execution thereof, stayed or
bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay (provided that no Credit Extensions will be made
prior to the satisfaction, payment, discharge, stay, or bonding of such fine,
penalty,



--------------------------------------------------------------------------------



judgment, order or decree);


8.7Misrepresentations. Borrower makes any representation, warranty, or other
statement now or later in this Agreement, any Loan Document or in any writing or
electronic materials, including without limitation, filings made with the SEC
that are required to be provided to Bank pursuant to Section 6.2 of this
Agreement, delivered to Bank or to induce Bank to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;


9.
BANK'S RIGHTS AND REMEDIES



9.1Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:


(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.4 occurs all Obligations are immediately due and
payable without any action by Bank);


(b)stop advancing money or extending credit for Borrower's benefit under this
Agreement or under any other agreement between Borrower and Bank;


(c)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Bank may
take and maintain possession of any part of the Collateral, and Bank may pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred;


(d)apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;


(e)place a "hold" on any account maintained with Bank that contains Collateral
and/or deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;


(f)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof); and


(g)transfer cash held in the Designated Deposit Account pursuant to Section
6.5(b) of this Agreement in an amount necessary when added to the cash held in
the restricted account maintained with Bank pursuant to Section 6.5(a) equal to
125% of the Dollar Equivalent of the then outstanding Obligations, including,
the face amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), into one or more restricted or blocked accounts
maintained with Bank.


9.2Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower's name on any checks or other
forms of payment or security;
(b) sign Borrower's name on any invoice or bill of lading for any Account or
drafts against Account Debtors; (c) settle and adjust disputes and claims about
the Accounts directly with Account Debtors, for amounts and on terms Bank
determines reasonable; (d) make, settle, and adjust all claims under Borrower's
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) transfer 'the Collateral into the name of Bank or a third party as the
Code permits. Borrower hereby appoints Bank as its lawful attorney-in-fact to
sign Borrower's name on any documents necessary to perfect or continue the
perfection of Bank's security interest in the Collateral until all Obligations
have been satisfied in full (other than inchoate indemnity obligations) and Bank
is under no further obligation to make Credit Extensions hereunder. Bank's
foregoing



--------------------------------------------------------------------------------



appointment as Borrower's attorney in fact, and all of Bank's rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed (other than inchoate indemnity obligations) and Bank's
obligation to provide Credit Extensions terminates.


9.3Application of Payments and Proceeds Upon Default. If an Event of Default has
occurred and is continuing, Bank shall have the right to apply in any order any
funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, in good faith, directly or indirectly, enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.


9.4Bank's Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; or (b) any diminution in the value of the
Collateral. Borrower bears all risk of loss, damage or destruction of the
Collateral.


9.5No Waiver; Remedies Cumulative. Bank's failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank's rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank's exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank's waiver of
any Event of Default is not a continuing waiver. Bank's delay in exercising any
remedy is not a waiver, election, or acquiescence.


9.6Demand Waiver. Bo1TOwer waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.


10.
NOTICES



All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested , with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number , or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.


If to Borrower:


TerraVia Holdings, Inc. 225 Gateway Blvd.
South San Francisco, California 94080 Attn:    Chief Financial Officer
Fax:    650-989-6700
Email: info@terravia.com



--------------------------------------------------------------------------------



If to Bank:


Silicon Valley Bank
555 Mission Street, Suite 900 San Francisco, California 94105
Attn: Mona Maitra , Vice President - Energy &_Resource Innovation
Email: mmaitra@svb.com


11.CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE


Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or ce1iified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower's actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.


TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES' AGREEMENT
TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the
right to a trial by jury is not enforceable, the parties hereto agree that any
and all disputes or controversies of any nature between them arising at any time
shall be decided by a reference to a private judge, mutually selected by the
parties (or, if they cannot agree, by the Presiding Judge of the Santa Clara
County, California Superior Court) appointed in accordance with California Code
of Civil Procedure Section 638 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts), sitting without a jury, in Santa Clara County, California; and the
parties hereby submit to the jurisdiction of such court. The reference
proceedings shall be conducted pursuant to and in accordance with the provisions
of California Code of Civil Procedure §§ 638 through 645.1, inclusive. The
private judge shall have the power, among others, to grant provisional relief,
including without limitation, entering temporary restraining orders, issuing
preliminary and permanent injunctions and appointing receivers. All such
proceedings shall be closed to the public and confidential and all records
relating thereto shall be permanently sealed. If during the course of any
dispute, a party desires to seek provisional relief, but a judge has not been
appointed at that point pursuant to the judicial reference procedures, then such
party may apply to the Santa Clara County, California Superior Court for such
relief. The proceeding before the private judge shall be conducted in the same
manner as it would be before a court under the rules of evidence applicable to
judicial proceedings. The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. .The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure



--------------------------------------------------------------------------------



§ 644(a). Nothing in this paragraph shall limit the right of any party at any
time to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.


This Section 11 shall survive the termination of this Agreement.


12.
GENERAL PROVISIONS



12.1Termination Prior to Letter of Credit Expiration Date; Survival. All
covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been satisfied. So long as Borrower has satisfied the Obligations (other than
inchoate indemnity obligations, any other obligations which, by their terms, are
to survive the termination of this Agreement, and any Obligations under Bank
Services Agreements that are cash collateralized in accordance with Section 4.1
of this Agreement), this Agreement may be terminated prior to the Letter of
Credit Expiration Date by Borrower, effective three (3) Business Days after
written notice of termination is given to Bank. Those obligations that are
expressly specified in this Agreement as surviving this Agreement's termination
shall continue to survive notwithstanding this Agreement's termination.


12.2Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank's prior written
consent (which may be granted or withheld in Bank's discretion). Bank has the
right, without the consent but with prompt notice to Borrower, to sell,
transfer, assign, negotiate, or grant participation in all or any part of, or
any interest in, Bank's obligations, rights, and benefits under this Agreement
and the other Loan Documents. Notwithstanding the foregoing, prior to the
occurrence of an Event of Default, Bank shall not assign any interest in the
Loan Documents to an operating company which is also a direct competitor of
Borrower and, if any such assignment is made after an Event of Default, will
provide Borrower with prompt notice of any such assignment. No transferee or
assignee shall be entitled to receive any greater payment under Section 2.5 with
respect to any transferred interest than the assignor or transferor would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a change in law that occurs after the transferee or
assignee acquired the applicable interest.


12.3
Indemnification.



(a)General Indemnification. Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an "Indemnified Person") harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
"Claims") claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys'
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person's gross negligence or willful misconduct.


(b)Judgment Currency; Currency Indemnification. If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures Bank could purchase the first currency with such other currency on
the Business Day preceding that on which final judgment is given. The obligation
of Borrower with respect to any such sum due from it to Bank hereunder or under
any other Loan Document shall, notwithstanding any judgment in a currency (the
"Judgment Currency") other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the "Agreement
Currency"), be discharged only to the extent that on the Business Day following
receipt by Bank of any sum adjudged to be so due in the Judgment Currency, Bank
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so



--------------------------------------------------------------------------------



purchased is less than the sum originally due to Bank from Borrower in the
Agreement Currency, Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Bank against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to Bank in such currency, Bank agrees to return the amount of any excess to
Borrower (or to any other Person who may be entitled thereto under applicable
law).


This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.


This Section 12.3 shall not apply with respect to taxes, other than any taxes
that represent losses, claims, damages, etc. arising from any non-tax claim. For
the avoidance of doubt, this Section 12.3 shall not limit the application of
Section 2.5.


12.4Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.


12.5Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.


12.6Correction of Loan Documents. Bank may correct patent errors and fill in any
blanks in the Loan Documents consistent with the agreement of the parties so
long as Bank provides Borrower with written notice of such correction and allows
Borrower at least ten.(10) days to object to such correction. In the event of
such objection, such correction shall not be made except by an amendment signed
by both Bank and Borrower.


12.7Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.


12.8Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.


12.9Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank's
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, "Bank Entities") provided that such Subsidiaries or
Affiliates shall be required to keep such information confidential in accordance
with the terms hereof; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use its best
efforts to obtain any prospective transferee's or purchaser's agreement to the
terms of this provision); (c) as required by law, regulation, subpoena, or other
order; (d) to Bank's regulators or as otherwise required in connection with
Bank's examination or audit; (e) as Bank considers appropriate in exercising
remedies under the Loan Documents; and (f) to third-party service providers of
Bank so long as such service providers have executed a confidentiality agreement
with Bank with terms no less restrictive than those contained herein.
Confidential information does not include information that is either: (i) in the
public domain or in Bank's possession when disclosed to Bank, or becomes part of
the public domain (other than as a result of its disclosure by Bank in violation
of this Agreement) after disclosure to Bank; or (ii) disclosed to Bank by a
third party, if Bank does not



--------------------------------------------------------------------------------



know that the third party is prohibited from disclosing the information.


Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly prohibited by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.


12.10Attorneys' Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys' fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.


12.11Electronic Execution of Documents. The words "execution," "signed,"
"signature" and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.


12.12Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.


12.13Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.


12.14Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm's-length contract.


12.15Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.


12.16Senior Debt. All Obligations now or hereafter under this Agreement and the
Loan Documents constitute Senior Debt for purposes of the Indenture.


12.17Transitional Arrangements. On the Effective Date, this Agreement shall
amend, restate and replace the Prior Loan Agreement in its entirety, except as
provided in this Section. On the Effective Date, the rights and obligations of
the parties evidenced by the Prior Loan Agreement shall be evidenced by this
Agreement and the other Loan Documents and the grant of security interest in the
Collateral by the Borrower under the Prior Loan Agreement and the other "Loan
Documents" (as defined in the Prior Loan Agreement) shall continue under this
Agreement and the other Loan Documents, and such security interest and any other
rights and obligations which by their express terms survive the termination of
the Loan Documents (as defined in the Prior Loan Agreement) shall not in any
event be terminated, extinguished or annulled but shall hereafter be governed by
this Agreement and the other Loan Documents. All references to the Prior Loan
Agreement in any Loan Document or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof as amended, restated, or otherwise modified from time to time.


13.
DEFINITIONS



13.1Definitions. As used in the Loan Documents, the word "shall" is mandatory,
the word "may" is



--------------------------------------------------------------------------------



permissive, the word "or" is not exclusive, the words "includes" and "including"
are not limiting, the singular includes the plural, and numbers denoting amounts
that are set off in brackets are negative. As used in this Agreement, the
following capitalized terms have the following meanings:


"Account" is any "account" as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.


"Account Debtor" is any "account debtor" as defined in the Code with such
additions to such term as may hereafter be made.


"Affiliate" is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person's senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person's managers and members.


"Agreement" is defined in the preamble hereof.


"Agreement Currency" is defined in Section 12.3.


"Banco Nacional Guaranty" means any guarantee now or hereafter entered into by
Borrower in favor of Banco Nacional de Desenvilvimento Economomico e Social in
connection with a credit facility being made to Solazyme Bunge Produtos
Renovaveis Ltda., provided however, that the maximum liability of Borrower under
such guarantee cannot at any time exceed the Banco Nacional Guaranty Cap.


"Banco Nacional Guaranty Cap" means an amount equal to 35.71% of R$245,699,000
plus other amounts due under the Banco Nacional Guaranty as set forth in the
definition of Guaranteed Obligations set forth therein.


"Bank" is defined in the preamble hereof.


"Bank Entities" is defined in Section 12.9.


"Bank Expenses" are all audit fees and expenses, costs, and expenses (including
reasonable attorneys' fees and expenses) of Bank for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.


"Bank Services" are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank's various
agreements related thereto (each, a "Bank Services Agreement").


"Borrower" is defined in the preamble hereof.


"Borrower's Books" are all Borrower's books and records including ledgers,
federal and state tax returns, records regarding Borrower's assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.


"Business Day" is any day that is not a Saturday, Sunday or a day on which Bank
is
closed.
"Change in Control" means the occurrence of, at any time, any "person" or
"group" (as such terms are used



--------------------------------------------------------------------------------



in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")), shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the "beneficial owner" (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
40% or more of the ordinary voting power for the election of directors of
Borrower (determined on a fully diluted basis) (the "Surviving Owner") other
than by the sale of Borrower's equity securities in a public offering or to
venture capital or private equity investors so long as Borrower identifies to
Bank the venture capital or private equity investors at least seven (7) Business
Days prior to the closing of the transaction and provides to Bank a description
of the material terms of the transaction and the identity and ownership of the
Surviving Owner is acceptable to Bank in all material respects in its reasonable
discretion .


"Claims" is defined in Section 12.3.


"Code" is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank's Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
"Code" shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.


"Collateral" is any and all properties, rights and assets of Borrower described
on Exhibit A.


"Compliance Certificate" 1s that certain certificate m the form attached hereto
as Exhibit B.


"Contingent Obligation" is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any Indebtedness under clauses (a)
through (c) of the definition thereof of another Person; (b) any obligations for
undrawn letters of credit for the account of that Person; and (c) all
obligations from any interest rate, currency or commodity swap agreement,
interest rate cap or collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices (in each case, a "Hedging Obligation"); but
"Contingent Obligation" does not include endorsements in the ordinary course of
business. The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.


"Control Agreement" is any control agreement entered into between Borrower and
Bank pursuant to which Bank obtains control (within the meaning of the Code)
over any Deposit Account maintained at Bank.


"Credit Extension" is any Letter of Credit, or any other extension of credit by
Bank for Borrower's benefit.


"Default Rate" is defined in Section 2.2(b).


"Deposit Account" is any "deposit account" as defined in the Code with such
additions to such term as may hereafter be made.


"Designated Deposit Account” is Borrower’s deposit account, account number ,
maintained with Bank.
"Dollars," "dollars" or use of the sign"$" means only lawful money of the United
States and not any other currency, regardless of whether that currency uses the
"$" sign to denote its currency or may be readily converted into lawful money of
the United States.



--------------------------------------------------------------------------------





"Dollar Equivalent" is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.


"Effective Date" is defined in the preamble hereof.


"ERISA" is the Employee Retirement Income Security Act of 1974, and its
regulations.


"Event of Default" is defined in Section 8.


"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.


"Foreign Currency" means lawful money of a country other than the United States.


"GAAP" is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
"Governmental Approval" is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


"Governmental Authority" is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pe1iaining to government, any securities exchange and any self-regulatory
organization.


"Hedging Obligation" is defined in the definition of "Contingent Obligation."


"Indebtedness" is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit,
(b) obligations evidenced by notes, bonds, debentures or similar instruments,
(c) capital lease obligations, and (d) Contingent Obligations.


"Indemnified Person" is defined in Section 12.3.


"Indenture" means (a) that certain Indenture dated as of January 24, 2013 by and
between Borrower and Wells Fargo Bank, National Association, as trustee, in
connection with Borrower's 6% convertible Senior Subordinated Notes due 2018 and
(b) that certain Indenture dated as of April 1, 2014 between Borrower and Wells
Fargo Bank, National Association, as trustee in connection with Borrower's 5%
conve1iible Senior Subordinated Noted due 2019.


"Insolvency Proceeding" is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions,



--------------------------------------------------------------------------------



extensions generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.


"Judgment Currency" is defined in Section 12.3.


"Letter of Credit" means a standby letter of credit issued by Bank based upon an
application, guarantee, indemnity or similar agreement on the part of Bank as
set forth m Section 2.1.1, including without limitation the Outstanding Letter
of Credit.


"Letter of Credit Application" is defined in Section 2.1.1.


"Letter of Credit Expiration Date" is July 19, 2019.


"Letter of Credit Reserve" has the meaning set forth in Section 2.1.1(c).


"Lien" is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.


"Loan Documents" are, collectively, this Agreement, and any other documents
related to this Agreement, any Bank Services Agreement, any note, or notes or
guaranties executed by Borrower, and any other present or future agreement by
Borrower with or for the benefit of Bank in connection with this Agreement or
Bank Services, all as amended, restated, or otherwise modified.


"Obligations" are Borrower's obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower's duties under
the Loan Documents.


"Outstanding Letter of Credit" means that certain irrevocable standby Letter of
Credit number SVBSF010920 issued by Bank in the amount of 35,356,000 Brazilian
Reals in favor of ltau Unibanco S.A.


"Perfection Certificate" is defined in Section 5.1.


"Person" is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.


"Prime Rate" is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the "prime rate" then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
"Prime Rate" shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).


"Prior Loan Agreement" is defined in the recitals to this Agreement.


"Quarterly Financial Statements" is defined in Section 6.2(a).


"Registered Organization" is any "registered organization" as defined in the
Code with such additions to such term as may hereafter be made.





--------------------------------------------------------------------------------



"Requirement of Law" is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


"Responsible Officer" is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.


"SEC" shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.


"Subordinated Debt" means (i) the Indebtedness existing as of the Effective
Date, including any refinancing or replacement of such Indebtedness, provided
that the principal amount of such Indebtedness is not increased in excess of the
principal amount of such Indebtedness as in existence on the Effective Date as a
result of any such refinancing or replacement and further provided that the
subordination terms thereof are no less favorable to the Bank than those
applicable to such Subordinated Debt in existence as of the Effective Date, and
(ii) other indebtedness incurred by Borrower subordinated to all of Borrower's
now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank in its reasonable discretion.


"Subsidiary" is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.


"Transfer" is defined in Section 7.1.




[Signature page follows.]
























    











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:


TERRAVIA HOLDINGS, INC.
 By
/s/ Tyler Painter
Name:
Tyler Painter
Title:
COO/CFO



BANK:


SILICON VALLEY BANK


By
/s/ Mona Maitra
Name:
Mona Maitra
Title:
Vice President


























































--------------------------------------------------------------------------------




EXHIBIT A


The Collateral consists of all of Borrower's right, title and interest in and to
all cash in the following accounts maintained with Bank: (i) restricted
collateral account (account number , which shall at all times have unencumbered
cash in an amount equal to 110% of the face amount of all outstanding Letters of
Credit and (ii) the Designated Deposit Account (account number ), which shall at
all times have unencumbered cash in an amount equal to $5,000,000; together with
all claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements and proceeds of any or all of the foregoing.















































































--------------------------------------------------------------------------------






EXHIBIT B
COMPLIANCE CERTIFICATE


TO:    SILICON VALLEY BANK
FROM: TERRAVIA HOLDINGS, INC. Date:


The undersigned authorized officer of TERRAVIA HOLDINGS, INC. ("Borrower")
ce1iifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement dated as of May _, 2017 between Borrower and Bank (the
"Agreement"), (1) Borrower is in complete compliance for the period ending
    with all required covenants except as noted below, and (2) there are no
Events of Default, continuing as of the date hereof. Attached are the required
documents supporting the certification. The undersigned certifies that these are
prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes. The undersigned
acknowledges that compliance is determined not just at the date this certificate
is delivered. Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.


Please indicate compliance status by circling Yes/No under "Complies" column.
Reporting Covenant
Required
Complies
 
 
 
Monthly Compliance Certificate
Monthly within 15 days
Yes No
Quarterly financial statements
Quarterly within 15 days of
deadline for filing with SEC
Yes No
Annual financial statement (CPA Audited)+ CC
Annually within 15 days of
deadline for filing with SEC
Yes No
Periodic and other reports, proxy statements and
other materials filed by Borrower with the SEC
Within 15 days after deadline for
filing with SEC
Yes No
Form 8-K with respect to Subordinated Debt
Within 5 days after deadline for
filing with SEC
Yes No

Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain At All Times:
 
 
 
Available Balances in collateral account
110% of Dollar Equivalent of LC
Exposure
%
Yes No
Available Balances in Designated Deposit
Account
$5 million
%
Yes No

The financial covenant analyses and information set forth in Schedule 1 attached
hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state "No exceptions to note.")
 
TERRAVIA HOLDINGS, INC.
 
BANK USE ONLY
 
 
 
Received by:                                         
 By
                                                               
 
                     AUTHORIZED SIGNER
Name:
 
 
Date:
                                                                                           
Title:
 
 
Verified:
 
 
 
                     AUTHORIZED SIGNER
 
 
 
Date:
 
 
 
Compliance Status: Yes No





--------------------------------------------------------------------------------





Schedule 1 to Compliance Certificate
Financial Covenants of Borrower


Dated:     


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


I.    Designated collateral account balance (Section 6.5) Required: 110% of
Dollar Equivalent of outstanding Letters of Credit Actual:
A.
Aggregate amount of all outstanding Letters of Credit denominated in Dollars
$
                
B.
Outstanding Letters of Credit denominated in foreign currency
 
                
C.
Dollar Equivalent of line C using month end exchange rate from OANDA.com
$
                
D.
Aggregate amount of all outstanding Letters of Credit (the sum of A and C)
$
                
E.
Amount maintained in collateral account
$
                
F.
Line E divided by line D
 
%



Is line E equal to or greater than 110%?


No, not in compliance             Yes, in compliance




Is $5,000,000 maintained in the Designated Deposit Account?


No, not in compliance             Yes, in compliance


